Citation Nr: 0418199	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left knee disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1988 to February 1993.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an January 
2003 rating decision by the Winston-Salem Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
rating in excess of 30 percent for degenerative arthritis of 
the left knee, and granted service connection for 
degenerative joint disease of the right knee, rated 10 
percent.  In December 2003, the veteran and his spouse 
appeared at the RO for a personal hearing before the 
undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent VA examination assessing the service-connected 
left and right knee disabilities was in November 2002.  VA 
outpatient reports of record are dated no later than April 
2003.  More recently (in a statement provided with his May 
2003 substantive appeal, and at the December 2003 hearing), 
the veteran contended that the symptoms of his knee 
disabilities increased in severity, and therefore the 
November 2002 examination does not reflect the current status 
of the disabilities.  He reports that he undergoes therapy at 
a VA clinic twice weekly, has received shock treatment on 
both knees, and will likely be a candidate for knee 
replacement surgery.  To assure a full and fair adjudication 
of the veteran's claims, an examination is needed to 
determine the current severity of the knee disabilities.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Furthermore, the nature of the disabilities at issue suggests 
ongoing treatment, and as noted above, the veteran reported 
he receives VA outpatient therapy at least twice weekly.  
Private and additional VA medical records may include 
information pertinent to these claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
left knee and/or right knee disabilities 
from April 2003 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment (not already of 
record).  

2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his left and right knee 
disabilities.  The claims file must be 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include range of 
motion studies of the both knees with 
consideration of any complaints of pain 
and of limitation of motion due to pain.  
The examiner must note whether there is 
instability or subluxation and, if so, 
the degree of such impairment.  All 
functional limitations resulting from the 
left and/or right knee disabilities are 
to be identified.  The examiner should 
note whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of either 
knee.  If there is no limitation of 
motion or function, or no objective 
indication of pain, such facts must be 
noted in the report.  The examiner should 
elicit information as to precipitating 
and aggravating factors (i.e., movement 
or activity), and the effectiveness of 
any pain medication or other treatment 
for relief of pain.  The examiner must 
explain the rationale for all opinions 
given.  

3.  The RO should then review the claims.  
If either remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


